Was there any substantial evidence to prove that the killing was done from a premeditated design? I do not think so. There was no evidence of motive, or of unfriendliness between the two men. Just what occurred between them is not known. The testimony of one witness brought out by leading question tended to *Page 615 
show that the defendant shot the deceased; that is, he said "the flash" of the pistol came from defendant. That is about all. The State did not call any of the witnesses whose names were on the indictment, but proved its case by entirely different witnesses. I think the motion for new trial should have been granted.